DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Non-Final Office Action in response to communications received Aug. 04, 2021.  Claims 1-33, 39-41 and 53 have been canceled. Claims 34, 37-38, 44, 46, 48-49 and 52 have been amended.  New claims 54-57 have been added.  Therefore, claims 34-38, 42-52 and 54-57 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the claimed subject matter under step 2A prong 1 is not directed toward any abstract category, but rather directed toward improved computer security, non-abstract computer functionality. (pointing to Ancora Techs v. HTC America-modified computer capacity to prevent running software on 
 In the remarks applicant argues that the claim limitations are not directed toward “sales activities” but rather ensuring security of a payment transaction.  No selling occurs in the claim limitations.  The examiner respectfully disagrees with the premise of applicant’s argument.  A payment transaction is analogous to a “sales activity” or “commercial activity”.  The specification specifically states that the field of endeavor is related to a payment system and method of processing payment authorizations as a 
In the remarks applicant argues that the current limitations address the problem discussed on argument (1), repeating the argument that by “re-directing communications for both account retrieval, and for authentication to an issuing bank web server”, pointing claim 34.  Applicant argues that this process does not require the merchant to store passwords, or account information which provides security to user sensitive data, because the data is held by the issuer.   Applicant argues that the account information is released via API calls using secure iframe if user is able to authenticate themselves to the issuer for authentication which improves data security.  The examiner respectfully disagrees with the premise of applicant’s argument.  Improving data security without significantly more is not sufficient.   The limitations do not impact computer functionality or structure.  The use of API’s as argued by the applicant could be simply replaced with a phone call to an issuer.  The rejection is maintained.
 In the remarks applicant argues that under step 2A prong 2, the claimed limitations are patent eligible.  Specifically, applicant makes the conclusory statement that any alleged abstract idea is integrating into a practical application since the claimed subject matter provides practical benefits.  Applicant further states that the claimed limitations provide “technical improvement” and “practical application”.  The examiner respectfully disagrees.  Conclusory statements are not persuasive.  The rejection is maintained. 
In the remarks applicant argues that under step 2B analysis the claimed invention is patent eligible.  Specifically applicant argues that The claimed subject matter applies a See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014))..  Applicant’s argument that because a computer exist in the claim to perform the claim limitations is not sufficient.  The rejection is maintained.
 In the remarks applicant argues that “transmitting...the token to the user system along with instructions to re-direct an iFrame associated with a browser to a trusted intermediary and request a list of accounts associated with a user to the issuing bank server.  Applicant argues that this combination of limitations is “unconventional”.  The examiner respectfully disagrees.   With respect to “iFrame” is a well-known that allows embedded interactive elements (for example hyperlink).  This is well-known technology.  The combination of parts does not provide an unconventional process as it relates to the application or process of “iFrame” technology as the instructions related to “iframe” is simply transmitted, where the list of accounts is simply requested.  The combination .
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Interpretation
Clarifying remarks explaining the broadest reasonable interpretation (BRI) of the claim in light of the specification has been provided to assist applicant in understanding and responding to a rejection
In reference to Claim 56:
Claim 56 recites the limitation “the iFrame is removed from the browser” in light of the specification discloses “Upon notification of authorization of the payment request, the web server and servlet engine 503 transmits a return merchant URL to the iFrame, together with notification of successful authorization, causing the iFrame to empty... and thus remove the iFrame and return the user to the merchant's website.” (para 0083).  
Accordingly the term “remove” the iFrame” is interpreted to be the iFrame to empty or removing content within the iFrame elements.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-38, 42-52 and 54-57 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 34-38, 40-45 and 54-57:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 34 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 34 recites a method to (1) receiving re-directed web-page, bank identifier, retrieves url, transmits url, (2) receiving sign-in details, (3) obtaining a token, (4) transmitting token, instructions and a request, (5) receiving a token and request for data (6) transmitting the data (7) receiving a selection of an account and token and (8) providing a credential.  The claimed limitations which under its broadest reasonable interpretation, covers performance when considered as a whole the claimed subject matter is directed toward a sales/commercial activity.  Such concepts can be found in the abstract category of Sales Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a web server to (1) receiving a redirected a web page for receiving data,-a common business practice (2) retrieve and transmit URL- insignificant extra solution activity of collecting data and common business practice (3) receiving signin data – insignificant extra-solution activity  and common business activity (4) obtaining a token- insignificant extra solution activity of collecting data and common business practice (5) transmitting the token, instruction and request-insignificant intermediate extra solution activity (6) receiving a selection of an account and token- insignificant intermediate extra solution activity of gathering data and (7) providing credentials- common business practice.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by a web server at each step of the process is purely in terms of results desired and devoid of implementation of details.  
This is true with respect to the limitations “receiving...a redirected web page” and “instructions” as the claimed limitations do not provide any technology to perform the receiving ...redirecting step.   Technology is not integral to the process as the claimed subject matter is so high level that the receiving process could be performed by any technical means.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this receiving concept (i.e. integrated into a practical application).   
In addition, when considered as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combination of limitations (1)-(4) is directed toward common business practice of receiving data- an insignificant extra solution activity.  The combination of limitations (1)-(4) and (5) is directed toward receiving and transmitting transaction related data- insignificant extra solution activity of receiving and transmitting data.  The combination of limitations (1)-(5) and (6)-receiving, transmitting translation related data and receiving account selection is directed toward the process of receiving and transmitting business related transaction data and receiving a user account selection- insignificant extra solution activity- a common business practice.  The combination of limitations (1)-(6) and (7) is directed toward receiving and transmitting data in order to provide credentials.  When considered as a whole the claimed subject matter is directed toward a business practice. 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include an issuing bank web server, a web page, a browser-–is purely functional and generic. Nearly every web server will include a browser and web page.  The web server performing the steps of receiving data, obtaining data, transmitting data and providing - some of the most basic functions of a computer.   Taking the claim elements separately, the function performed by the web-server at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic web-server to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Further evidence can be found:
US Patent No. 7,225,462 B2 by Bass; US Pub No. 20040049773 A1 by Song; US Pub No. 2001/0054155 A1 by Hagan et al; US Pub No. 2009/0063850 A by Joram et al 

Evidence related to iFrame loading and removal includes:

NPL article–Iframe redirect plugin by Direct Admin; Iframe wikipedia article by Stack Overflow; Iframe tab by w3schools.


The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 35-38, 40-45 and 54-57 these dependent claim have also been reviewed with the same analysis as independent claim 34. Dependent claim 35 is directed toward receiving account selection of list of accounts- a common business practice.  Dependent claims 36 and 37 are directed toward providing a credential debit card – a common business practice.  Dependent claim 38 is directed  IFrame HTML element is often used to insert content from another source, such as an advertisement, into a Web page and therefore is well known and understood technology for the purpose of page redirection.  Dependent claim 42-43 are redirected toward receiving bank selection selected by user - a common business practice.  Dependent claim 44 and 45 are directed toward  list of account to be card accounts received by user system from web server- a common business practice.  Dependent claim 54 recites the user system is a personal computer- conventional technology.  Dependent claim 55 discloses transmitting messages- insignificant extra solution activity.  Dependent claim 56 removing iframe after authorized transaction- directed toward a conventional technological process.  Dependent claim 57 is directed toward a system including a database-conventional technology.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 34. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 35-38, 40-45 and 54-57 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 46-48
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 46 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 46 recites a method to (1) receive re-directed web-page which receive data, (2) receiving sign-in details (3) obtaining a token (4) transmitting token, instruction and request (5) receiving token and request (6) transmitting list of accounts (7) receiving account selection and (8) providing credential.  The claimed limitations which under its broadest reasonable interpretation, covers performance when considered as a whole the claimed subject matter is directed toward a sales/commercial activity.  Such concepts can be found in the abstract category of Sales Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a web server to (1) receive re-directed web-page which receive data-insignificant extra solution activity and common business practice, (2) receiving sign-in details –insignificant extra solution activity and common business practice (3) obtaining a token –insignificant extra solution activity and common business practice  (4) transmitting token, instruction and request -–insignificant extra solution activity and common business practice (5) receiving token and request-–insignificant extra solution activity and common business practice (6) 
This is true with respect to the limitations “receiving...a redirected web page” as the claimed limitations do not provide any technology to perform the receiving step.   Technology is not integral to the process as the claimed subject matter is so high level that the receiving process could be performed by any technical means.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this receiving concept (i.e. integrated into a practical application).   
In addition, when the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combination of limitations (1)-(3) is directed toward common business practice of collecting data.  The combination of limitations (1)-(3) and (4) is directed toward collecting and transmitting data for transaction purposes.  The combination of limitations (1)-(4) and (5)-receiving 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a sales activity.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical processes that are directed toward technology, that is an improvement to the technical function of receiving a redirected web page, for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify in any the steps a particular technological technique which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, one or more non-transitory computer readable media, comprising code executed by processors-–is purely functional and generic. Nearly every computer will include a “one or more processors, one or more non-transitory computer readable media, comprising code executed by processors required to perform the method claimed of receiving and transmitting data. . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Furthermore, the recited functions “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”- some of the most basic functions of a computer.  Taking the claim elements separately, the function performed by the web-server at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Further evidence can be found:
US Patent No. 7,225,462 b2 by Bass; US Pub No. 20040049773 A1 by Song; US Pub No. 2001/0054155 A1 by Hagan et al; US Pub No. 2009/0063850 A by Joram et al 

Evidence related to iFrame loading and removal includes:
US Patent No. 8,402,357 B1 by Norwood et al; US Pub No. 2008/0298342 A1 by Appleton et al; US Pub No. 2007/0204010 A1 by Sah et al; US Pub No. 2007/0106946 A1 by Goetz et al; US Pub No. 2005/0254330 A1 by Mick et al; 

NPL article–Iframe redirect plugin by Direct Admin; Iframe wikipedia article by Stack Overflow; Iframe tab by w3schools.

The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 47-48 these dependent claim have also been reviewed with the same analysis as independent claim 46. Dependent claim 47 is directed toward list of accounts includes card accounts-  a common business practice.  Dependent claim 48 is directed toward receiving account selection and providing card numbers to conduct a transaction- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 46. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content 
In reference to Claims 49-53:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 49 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 49 recites a method to (1) receiving data (2) determining bank participates in service provided (3) receiving URL (4) transmitting URL (5) authenticate user (6) provide token (7) receiving request for data (8) transmitting request (9) receiving data (10) providing data (11) receiving selection (12) transmitting selected account (13) transmit credentials and (14) generate message.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer and providing a token. That is, other than reciting an application in an intermediary system and providing a token, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receiving an identifier, receiving a request, a list of accounts mimic mental processes of observation, determining bank participates mimic See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a financial activity.  Such concepts can be found in the abstract category of Sales/commercial Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a web server to (1) receiving data-insignificant extra solution activity of collecting data (2) determining bank participates in service provided- directed toward analyzing financial information (3) receiving URL-insignificant extra solution activity of receiving data (4) transmitting URL - insignificant extra solution activity of transmitting data (5) authenticate user-a common business practice (6) provide token-insignificant extra solution activity and common business practice (7) receiving request for data - insignificant extra solution activity of receiving data (8) transmitting request- insignificant extra solution activity of transmitting data (9) receiving data - insignificant extra solution activity of receiving data (10) providing data - insignificant extra solution activity of providing data and common business data (11) receiving selection insignificant extra solution activity of receiving 
.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by a web server at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that the receiving process could be performed by any technical means.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this receiving concept (i.e. integrated into a practical application).   
In addition, when the claims are taken as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combination of limitations (1)-(2) is directed toward common business practice of receiving data and determining bank participants provides a service- a common business practice.  The combination of limitations (1)-(2) and (3) –(4) receiving and transmitting a URL is directed toward a common business practice confined to a technical field of endeavor.  The combination of limitations (1)-(4) and (5), (6) and (7) is directed toward a common business practice.  The combination of limitations (1)-(7) and (8)-(13) is directed toward 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a sales activity.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical processes that are directed toward technology, that is an improvement to the technical function, for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify in any the steps a particular technological technique which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include an application in an intermediary system to receive data, determine bank participates, transmit data, receive request, transmit request, receive and provide data- some of the most basic functions of a computer.    Taking the claim elements separately, the function performed by the web-server at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving a redirected webpage, receiving sign-in details, obtaining a token, transmitting the token, receiving a request and transmitting data”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic web-server to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Further evidence can be found:
US Patent No. 7,225,462 b2 by Bass; US Pub No. 20040049773 A1 by Song; US Pub No. 2001/0054155 A1 by Hagan et al; US Pub No. 2009/0063850 A by Joram et al 

Evidence related to iFrame loading and removal includes:
US Patent No. 8,402,357 B1 by Norwood et al; US Pub No. 2008/0298342 A1 by Appleton et al; US Pub No. 2007/0204010 A1 by Sah et al; US Pub No. 2007/0106946 A1 by Goetz et al; US Pub No. 2005/0254330 A1 by Mick et al; 
NPL article–Iframe redirect plugin by Direct Admin; Iframe wikipedia article by Stack Overflow; Iframe tab by w3schools
The specification also provides evidence that such URl use and processes are well known-para 0097-…. Further, whilst preferred embodiments make use of iFrame web technology to navigate the user to different web sites, it will be appreciated that standard web redirection can instead be employed. In such alternative arrangements the user's browser will be navigated away from and back to the trusted intermediary system 4 web site, depending on the entity ( or rather the URL corresponding thereto) with which the user's browser is communicating at any point in time.

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 50-52 these dependent claim have also been reviewed with the same analysis as independent claim 49. Dependent claim 50 is directed toward the accounts include a debit card- a common business practice.  Dependent claim 51 is directed toward authenticating a user – a common business practice.  Dependent claim 52 is directed toward limiting the URL to a signin page a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 49. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 50-52 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 37-38 and 54-57 and Claim 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), in view of US Patent No. RE40,444E by Linehan (Linehan), in view of US Pub No. 2007/0185822 A1 by Kaveti et al (Kaveti) and further in view of US Pub No. 2009/0064183 A1 by Chijiiwa et al (Chijiiwa)
In reference to Claim 34:
Lynch teaches:
 (Currently Amended) A method ((Lynch) in at least Abstract) comprising:
receiving, by an issuing bank server (primary site) in a payment transaction, a redirected web page from a browser of a user system used by a user, the redirected web page coming from a URL of the web page from a trusted intermediary 
receiving, by the issuing bank server [primary site] from the user system, sign in details of the user from the user system via the redirected web page ((Lynch) in at least FIG. 6; para 0028, para 0034, para 0066, para 0069, para 0074, para 0077-0078);
responsive to receiving the sign in details, obtaining, by the issuing bank server [primary site], a self-expiring 
transmitting, by the issuing bank web server [primary site], the self-expiring token to the user system ((Lynch) in at least FIG. 6; para 0070, para 0086, para 0081) along with an instruction to re-direct .... to the trusted intermediary application, and a request to the trusted intermediary application ... for accounts associated with the user ((Lynch) in at least FIG. 3 wherein the prior art illustrates payment application embodiments; para 0065 wherein the prior art teaches intermediary applications such as pay-pal, etc, para 0066 wherein the prior art teaches accessing primary site via secondary site, para 0068-0069 wherein the prior art teaches secondary site directing user to primary site for registration of a token generated by primary site which is split in two halves one part for primary site and second part for secondary site to call (redirect) primary site to confirm identify of the user and allow user to be authorized and authenticated, para 0076);
receiving, by the issuing bank server, the self-expiring token, and the request for the ... accounts associated with the user from the trusted intermediary application from the trusted intermediary application in an API call from the trusted intermediary application to the issuer bank server ((Lynch) in at least FIG. 6; para 0065-0066, para 0068-0070, para 0076, para 0086, para 0081));...
receiving, by the issuing bank server from the user system from the trusted intermediary application, ... an account ... and the self-expiring token ((Lynch) in at least para 0065-0066, para 0068-0069, para 0071, para 0076); and
providing a credential to the trusted intermediary application after receiving the selected account, wherein the trusted intermediary application provides the credential to a merchant internet payment service provider computer, which generates an authorization request message comprising the credential [token] and transmits the authorization request message to the issuing bank server for authorization ((Lynch) in at least FIG. 5; FIG. 7; Abstract; para 0044, para 0047, para 0066-0068, para 0070, para 0077-0079, para 0086, para 0089)
Lynch does not explicitly teach:
transmitting, ... along with an instruction to re-direct an iFrame associated with the browser to the trusted intermediary application, and a request to the trusted intermediary application for a list of accounts associated with the user;
receiving, by the issuing bank server, ... the request for the list of accounts associated with the user...; and
transmitting, by the issuing bank web server, the list of accounts associated with the user to the user system.
receiving, by the issuing bank server from the user system from the trusted intermediary application, a selection of an account in the list of accounts
Kaveti teaches:
transmitting, ... along with an instruction to re-direct ... with the browser to the trusted intermediary application, and a request to the trusted intermediary application for a list of accounts associated with the user ((Kaveti) in at least para 0052 wherein the prior art teaches clicking on link to a utility website to access payment application, para 0055 wherein the prior art teaches that after login the user is presented list of account for selection);
receiving, by the issuing bank server, ... the request for the list of accounts associated with the user...((Kaveti) in at least para 0055); and
transmitting, by the issuing bank web server, the list of accounts associated with the user to the user system ((Kaveti) in at least para 0055-0057).
receiving, by the issuing bank server from the user system from the trusted intermediary application, a selection of an account in the list of accounts ((Kaveti) in at least para 0055-0056)
Both Lynch and Kaveti are directed toward login processes  and using links/re-direct web functions access account for payment transaction.  Kaveti teaches the motivation of re-directing the user through a link to a function that allows access to a list account and the motivation of allowing the user to select an account from the list of accounts in order to allow the user to decide/select which account to use for payment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify access to account functions of Lynch to include access/request to list of accounts as taught by Kaveti since Kaveti teaches the motivation of re-directing the user through a link to a function that allows access to a list account and the motivation of allowing the user to select an account from the list of accounts in order to allow the user to decide/select which account to use for payment.
Linehan teaches and provides supporting evidence:
an issuing bank web server ((Linehan) in at least Col 2 lines 3?-line 43)
and transmits the URL of the web page to the browser (( Linehan) in at least Col 4 lines 32-54 wherein the prior art teaches the issuer sending to the user the 
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Linehan provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate authentication tokens).  Therefore, based on the evidence of Linehan, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Linehan are directed toward generation of tokens in order to authenticate customers for transactions.  Linehan teaches the motivation of issuers generating authentication tokens for transactions in order to allow the user and merchant to be able to verify each other.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the entity which generate the tokens for authentication of Lynch to include issuer banks as taught by Linehan since Linehan teaches the motivation of issuers generating authentication tokens for transactions in order to allow the user and merchant to be able to verify each other.
Both Lynch and Linehan are directed toward payment processes where merchants and issuers have financial arrangements using tokens for user/payment verification.  Linehan teaches the motivation of sending tokens to customers or merchants in order to allow the parties to be authenticated; wherein the prior art teaches 
Chijiiwa teaches:
transmitting, ... along with an instruction to re-direct an iFrame associated with the browser to the trusted intermediary application, ((Chijiiwa) in at least FIG. 3; Abstract; para 0007, para 0018, para 0026-0027), 
Both Lynch and Chijiiwa teach processes which include redirecting user to web sites and pages.  Chijiiwa teaches the motivation with re-direct processes instructions/scrips to re-direct an iFrame which make it possible when presenting web page displays to embed another document inside a base document.   The prior art teaches serving documents including third party module in iframes corresponding to a different origin/domain form the base document so that the operation of a third party/intermediary module is effectively contained within the context of corresponding iframe.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the “redirect” process of Lynch to include functional details as taught by Chijiiwa such a use of iframes in redirect functional 
In reference to Claim 37:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 37
(Previously Presented) The method of claim 34 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
wherein the credential is a debit card number.
Linehan teaches:
wherein the credential is a debit card number. .((Linehan) in at least Col 4 lines 33-34)
Both Lynch and Linehan are directed toward accessing account information where accounts can include credit cards, bank accounts, etc....  Linehan teaches the motivation of the issuer verifying account funds and as part of the authorization token to 
In reference to Claim 38:
The combination of Lynch, Kaveti, Linehan and Chijiiwa and Bishop discloses the limitations of dependent claim 37.  Lynch further discloses the limitations of dependent claim 38
(Currently Amended) The method of claim 37 (see rejection of claim 37 above), 
wherein the debit card number is linked to the account held by the trusted intermediary application.((Lynch) in at least para 0055, para 0067-0068, para 0070, para 0072, para 0076)
In reference to Claim 54:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 54
(New) The method of claim 34 (see rejection of claim 34 above), 
wherein the user system is a personal computer.((Lynch) in at least FIG. 1; para 0028)
In reference to Claim 55:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 55
(New) The method of claim 34 (see rejection of claim 34 above),
Lynch does not explicitly teach:
wherein the authorization request message is transmitted to the issuing bank server via an acquirer computer.
Linehan teaches:
wherein the authorization request message is transmitted to the issuing bank server via an acquirer computer.((Linehan) in at least abstract; Col 1 lines 33-40)
Both Lynch and Linehan are directed toward transaction and payment systems.  Linehan teaches the motivation of acquirers as gateways for authentication and teaches that such intermediary functions/systems are old and well known.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the authentication systems of Lynch to include authentication gateways as taught by Linehan since Linehan teaches that such intermediary functions/systems are old and well known. 
In reference to Claim 56:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 56
(New) The method of claim 34 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
wherein after the issuing bank server authorizes the transaction, the iFrame is removed from the browser.
Chijiiwa teaches:
wherein after the issuing bank server authorizes the transaction, the iFrame is removed from the browser.((Chijiiwa) in at least FIG. 6; para 0016,  para 0030)
Both Lynch and Chijiiwa are directed toward accessing information in different domains.  Chijiiwa teaches the motivation with re-direct processes instructions/scrips to re-direct an iFrame which make it possible when presenting web page displays to embed another document inside a base document.  Chijiiwa further teaches the motivation of removing the information created by the iframe element when such messages/information transmitted has expired to that the iframe is then available to be accessed.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details for re-direct for web page displays of Lynch to include iframe features as taught by Chijiiwa including removing iframe information since Chijiiwa teaches the motivation with re-direct processes instructions/scrips to re-direct an iFrame which make it possible when presenting web page displays to embed another document inside a base document.  Chijiiwa further teaches the motivation of removing the information created by the iframe element when 
In reference to Claim 57:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 57
(New) The method of claim 34 (see rejection of claim 34 above), 
wherein the trusted intermediary application is part of a trusted intermediary system that has a database that holds data relating to multiple merchants and issuer banks, together with transaction data.((Lynch) in at least FIG. 4; para 0060, para 0064)
With respect to the term “multiple”, According to MPEP 2144.04, and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In reference to Claim 46:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 46
The system functional processes of claim 46 correspond to the method steps of method claim 34.  The additional limitations recited in claim 46 that go beyond the limitations of claim 1 include the system ((Lynch) FIG. 2; Abstract) and system elements to perform the operation that correspond to steps of claim 34 include the structure comprising:
one or more processors ((Lynch) in at least para 0030, para 0035); and
one or more non-transitory computer readable media, comprising code, executable by the one or more processors to perform a method ((Lynch) in at least abstract, para 0030, para 0035) 
Therefore, claim 46 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claims 42-45 with respect to claim 34 above, claim 47-48 with respect to claim 46 above are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), in view of US Patent No. RE40,444E by Linehan (Linehan), in view of US Pub No. 2007/0185822 A1 by Kaveti et al (Kaveti) in view of US Pub No. 2009/0064183 A1 by Chijiiwa et al (Chijiiwa), and further in view of US Pub No. 2009/0057396 A1 by Barbour et al. (Barbour)
In reference to Claim 42:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 42
(Previously Presented) The method of claim 34 (see rejection of claim 34 above), further comprising:
Lynch does not explicitly teach:
receiving, by the trusted intermediary application, a bank selection from the user system
Barbour teaches:
receiving, by the trusted intermediary application, a bank selection from the user system. ((Barbour) in at least para 0022, para 0035, para 0041) .
Both Lynch and Barbour are directed toward utilization of tokens for accessing account information.  Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features Lynch to include the selection of account features of Barbour since Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.  
In reference to Claim 43:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 43
(Previously Presented) The method of claim 42 (see rejection of claim 42 above), 
Lynch does not explicitly teach:
wherein receiving the bank selection is in response to the user selecting a bank on the user system in response to the user system interacting with the trusted intermediary application.
Barbour teaches:
wherein receiving the bank selection is in response to the user selecting a bank on the user system in response to the user system interacting with the trusted intermediary application. ((Barbour) in at least para 0022, para 0035, para 0041) .
Both Lynch and Barbour are directed toward utilization of tokens for accessing account information.  Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features Lynch to include the selection of account features of Barbour since Barbour teaches the motivation of user selection of account for transaction from a plurality of accounts in order to allow the user to determine which accounts to use for different transactions.  
In reference to Claim 44:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 44
(Currently Amended) The method of claim 34 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
wherein the list of accounts comprises a list of payment card accounts of the user maintained by issuing bank the server.
Barbour teaches:
wherein the list of accounts comprises a list of payment card accounts of the user maintained by the web server, the issuing bank server ((Barbour) in at least para 0009, para 0011, para 0035)
The prior art Lynch contained commercial entity which differed from the claimed device by the substitution of some components (primary site) with other issuing banks.  The prior art Barbour provides teaching that the substituted components and their functions were known in the art (i.e. that issuing banks can generate tokens).  Therefore, based on the evidence of Barbour, one of ordinary skill in the art could have substituted one known element (primary site) for another (issuing bank), and the results of the substitution would have been predictable.
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of issuing banks generating tokens so that financial accounts linked and account information can be retrieved including verification of the account holder (para 0034) .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a payment processing system in order to process payments for the 
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features of Lynch to include the selection of an account from a plurality of accounts of Barbour since Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant.   
In reference to Claim 45:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 34.  Lynch further discloses the limitations of dependent claim 45
(Currently Amended) The method of claim 34 (see rejection of claim 34 above), 
Lynch does not explicitly teach:
the user system is communicating with the online merchant Website on a merchant web server when the list of accounts is received by the user system.
Barbour teaches:
the user system is communicating with a merchant Website on the online merchant web server when the list of accounts is received by the user system.((Barbour) in at least para 0023 wherein the prior art teaches account token linked via the internet, phone or other methods, para 0031, para 0035)
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account features of Lynch to include the selection of an account from a plurality of accounts of Barbour since Barbour teaches the motivation of selection of an account from a plurality of card accounts so that a payment can be made to a merchant.   
In reference to Claim 47:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 46.  Lynch further discloses the limitations of dependent claim 47
(Previously Presented) The system of claim 46 (see rejection of claim 46 above), 
Lynch does not explicitly teach:
wherein the list of accounts comprises a list of payment card accounts, the list of payment card accounts including at least one debit card account
Barbour teaches:
wherein the list of accounts comprises a list of payment card accounts, the list of payment card accounts including at least one debit card account. ((Barbour) in at least para 0008-0009, para 0011, para 0019, para 0032, para 0035, para 0038, para 0054).
Both Lynch and Barbour are directed toward accessing account information where accounts can include credit cards, bank accounts, etc...(para 0055).  Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account and that the account linked can be any one of savings, credit, debit, mortgage, loan accounts, affinity card accounts, money market accounts, etc....   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the list of account of Barbour to include debit accounts since both Lynch and Barbour teaches the motivation of tokens applicable to a plurality of accounts types and Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account and that the account linked can be any one of savings, credit, debit, mortgage, loan accounts, affinity card accounts, money market accounts, etc....   
In reference to Claim 48:
The combination of Lynch, Kaveti, Linehan and Chijiiwa discloses the limitations of independent claim 46.  Lynch further discloses the limitations of dependent claim 48
(Currently Amended) The system of claim 46 (see rejection of claim 46 above), wherein the credential is :
Lynch does not explicitly teach:
a debit card number ...
Barbour teaches:
a debit card number ...((Barbour) in at least para 0008-0009, para 0011, para 0032, para 0035, para 0038).
Both Lynch and Barbour are directed toward utilization of tokens for getting account information and teach accounts utilized for transaction to purchase goods/items.  Barbour teaches the motivation of a payment processing system in order to process payments for the user and the merchant.  Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage over tokens that are linked to a single account.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the token features of Lynch to include the token features of Barbour since Barbour teaches the motivation of a common token linked to a plurality of accounts so that the accounts may be displayed to the user, which is an advantage 
Claim 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of US Patent No. RE40,444E by Linehan (Linehan) and further in view of US Pub No. 2005/0144452 A1 by Lynch et al (Lynch), 
In reference to Claim 49:
Linehan teaches:
(Currently Amended) A method comprising:
receiving, in a payment transaction by a trusted application in a trusted intermediary system [wallet] a selected bank identifier associated with a selected bank from a user system of a user in communication with an online merchant web server ((Linehan) in at least Col 2 lines 24-42, Col 3 lines 55-67, Col 4 lines 16-54, Col 9 lines 7-20 wherein the prior art teaches the server based wallet operate in issuer gateway and teaches wallets works with transaction commerce systems);
determining that the selected bank participates in a service provided by the trusted application ((Linehan) in at least Col 3 lines 55-65, Col 4 lines 33-55, Col 6 lines 60-Col 7 lines 1-22);
retrieving a URL of a web page of an issuing bank server ((Linehan) in at least Col 5 lines 24-30, Col 6 lines 3-55,  Col 11 lines 60-Col 12 lines 1-4, Claim 37);...
the user system to re-direct the user system to the issuing bank Web server, wherein the issuing bank server thereafter authenticates the user of the user system,  token to the user system ((Linehan) in at least FIG. 3, FIG. 8; Col 8 lines 58-Col 9 lines 1-7, Col 9 lines 60-Col 10 lines 1-21, Col 14 lines 33-67);
responsive to receiving the ...token by the user system, receiving a request for a list of accounts of the user from the user system ((Linehan) in at least Col 4 lines 32-55; Col 6 lines 17-42)
transmitting the request for the list of accounts to the issuing bank Web server; receiving the list of accounts ((Linehan) in at least Col 6 lines 16-50)....
providing the list of accounts to the user system ((Linehan) in at least Col 6 lines 16-50).
receiving a selection of an account from the list of accounts from the user system ((Linehan) in at least Col 6 lines 16-50; wherein the prior art teaches the customer forwarding the token information and authorization information, certificate and reference values which includes tables); and 
transmitting the selected account to the issuing bank server ((Linehan) in at least Col 6 lines 50-Col 7 lines 1-2), wherein responsive to transmitting the selected account to the issuing bank server, the issuing bank server transmits a credential to the trusted application, which provides the credential to a merchant internet payment service provider computer, which generates an authorization request message comprising the credential and transmits the authorization request message to the issuing bank server for authorization. ((LInehan) in at least FIG. 2A-B; FIG. 3; Col 6 lines 25-Col 7 lines 1-9)
.Linehan does not explicitly teach:
transmitting the URL of the web page of the issuing bank Web server to a browser of the user system to re-direct the user system to the issuing bank Web server,...and then provides 
provides a self-expiring token
transmitting the request for the ... accounts...via an API call
Lynch teaches:
transmitting the URL of the web page of the issuing bank Web server to a browser of the user system to re-direct the user system to the issuing bank Web server ((Lynch) in at least para 0065, para 0066 wherein the prior art teaches accessing primary site via secondary site, para 0068, para 0069 wherein the prior art teaches secondary site directing user to primary site for registration of a token generated by primary site which is split in two halves one part for primary site and second part for secondary site to call (redirect) primary site to confirm identify of the user and allow user to be authorized and authenticated),...,...and then provides a self-expiring token ((Lynch) in at least para 0070, para 0081)
transmitting the request for the ... accounts...via an API call ((Lynch) in at least para 0066, para 0068, para 0070-0071, para 0081)
Both Linehan and Lynch teach utilizing URL’s retrieved to redirect a browser to another site.  Lynch teaches the motivation of transmitting the URL to the customer in order to for the customer browser to redirect the user to the primary site (financial bank) for registration so that a token can be generated in order to confirm identify of the user and allow user to be authorized and authenticated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the 
Both Linehan and Lynch are directed toward generating tokens for payment transaction authorization.  Lynch teaches the motivation of a self-expiring token as a mechanism for single authentication and authorization purposes.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify features of the tokens of Linehan to include self-expiring tokens as taught by Lynch since Lynch teaches the motivation of a self-expiring token as a mechanism for single authentication and authorization purposes.
Both Linehan and Lynch in a computer environment sending request for information to be transferred processed and returned.  Lynch teaches the motivation of using API call functions as tools to couple an interface program for transferring/receiving information with a web server and application servers that may host multiple market place applications.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details for the functional process of sending request of Linehan to include API call functions of Lynch since Lynch teaches the motivation of using API call functions as tools to couple an interface program for transferring/receiving information with a web server and application servers that may host multiple market place applications.
In reference to Claim 50:
The combination of Linehan and Lynch discloses the limitations of independent claim 49.  Lynch further discloses the limitations of dependent claim 50.
(Previously Presented) The method of claim 49 (see rejection of claim 49 above), 
wherein the list of accounts includes a debit card account ((Linehan) in at least Col 4 lines 32-55; Col 6 lines 17-42)
In reference to Claim 51:
The combination of Linehan and Lynch discloses the limitations of independent claim 49 Linehan further discloses the limitations of dependent claim 51.
 (Previously presented/currently amended) The method of claim 49 (see rejection of claim 49 above), 
wherein the user was authenticated by the issuing bank server before the request for the list of accounts was received.((Linehan) in at least Col 6 lines 2-12, , 16-50)
In reference to Claim 52:
The combination of Linehan and Lynch discloses the limitations of independent claim 49.  Linehan further discloses the limitations of dependent claim 52.
 (Currently Amended) The method of claim 49 (see rejection of claim 49 above), 
wherein the URL is a URL of a sign in page of an online banking Web site operated by the issuing bank server.((Linehan) in at least Col 6 lines 12-16) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2006/0293984 A1 by Loch et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARY M GREGG/Examiner, Art Unit 3697